         Case 1:18-cv-00681-RJL Document 194 Filed 05/06/20 Page 1 of 7



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681-RJL
                                                            Honorable Richard J. Leon
       Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH ,
AMERICA FIRST MEDIA,

       Defendants.

                      NOTICE OF REQUEST FOR CLARIFICATION

       On April 23, 2020, the Court entered an order granting in part and denying in part

Defendants’ outstanding discovery requests. Dkt. 182. Notably, the Court ordered that

Defendants could not serve subpoenas on Google, eBay, Verizon, AT&T, Crowdstrike, the

Freedom of the Press Foundation and the FBI. Id. at 7-8. However, as noted in the list of

outstanding discovery items submitted to the Court, subpoenas for these parties had already been

issued. Dkt. 183 at 21 (Google, eBay, Verizon and AT&T), 22 (Crowdstrike and FBI), and 23

(Freedom the Press Foundation).

       While this may not have been clear in Defendants’ submission, these subpoenas had

already been sent out for service. Declaration of Eden P. Quainton, dated May 6, 2020 (the

“Quainton Decl.”) at ¶ 1 and Ex. 1. AT&T was served on or about April 2, 2020. Id. Ex. 2. The

FBI was served on April 9, 2020. Id. Ex. 3; Google and the Freedom of the Press Foundation

were served on April 13, 2020; Id. Ex. 4 and Ex. 5; and Crowdstrike was served on April 15,




                                                1
         Case 1:18-cv-00681-RJL Document 194 Filed 05/06/20 Page 2 of 7



2020. Id. Ex. 6. Defendant Butowsky paid the subpoena processing fees to AT&T and Google

before entry of the Court’s April 23, 202 order. Id. Ex. 7 and Ex. 8. 1

       On April 23, 2020, Google produced responsive documents to Defendant Butowsky’s

subpoena for an identification of emails deleted from the two most relevant accounts currently

known to Defendants relating to Seth Rich. Id. Ex. 9. As of the date of this Notice, neither

Plaintiff nor Defendants have been able to decipher fully the documents produced in “.mbox”

format by Google. Id. Ex. 10. On April 20, 2020 Crowdstrike responded to Mr. Butowsky’s

subpoena, lodging its objections and asserting that the subpoena was invalid. Id. Ex. 11. On April

24, counsel to Crowdstrike further communicated to Mr. Butowsky’s counsel that it believed the

subpoena was invalid. Id. Ex. 12. Mr. Quainton responded that he disagreed and would be

seeking clarification from the Court. Id. Ex. 13. As of today, the Freedom of the Press

Foundation has not responded to Mr. Butowsky’s subpoena.

        On April 10, the FBI responded to Defendant Butowsky’s subpoena, requesting a so-

called Touhy letter and an executed Privacy Act release from Plaintiff. Id. Ex. 14 and Ex. 15.

Defendant forwarded the Privacy Act Release and the FBI correspondence to Plaintiff’s counsel

on April 16, 2020. Id. Ex. 16. Defendant also prepared and submitted a Touhy letter to the FBI

on April 17. Id. Ex. 17. Separately, in the matter of Edward Butowsky v. David Folkenflik, et al.,

4:18-cv-00442 (ALM-CM), the court noted in ruling on a Motion to Compel that the FBI has

admitted it did not search the Washington Field Office or the FBI’s Computer Analysis Response

Team (“CART”) records for materials relating to Seth Rich. Quainton Decl. Ex. 18 at 29. This

conclusion was not disturbed by the recent summary judgment order entered in the Freedom of

Information Act (“FOIA”) lawsuit prosecuted by Ty Clevenger holding only that the FBI had


1
 Verizon was not served because the address on the subpoena was incorrect. As of this writing,
Guaranteed has not confirmed whether eBay was served.
                                                 2
         Case 1:18-cv-00681-RJL Document 194 Filed 05/06/20 Page 3 of 7



complied with its FOIA obligations by conducting a search “reasonably calculated” to locate

responsive documents. See Quainton Decl. Ex. 19, Clevenger v. U.S. Department of Justice,

Federal Bureau of Investigation, and National Security Agency, 18-cv-01568 (LB), at 18.

Indeed, the court in the Clevenger summary judgment order relied on the same Declaration of

David M. Hardy, dated October 3, 2018, that had been before the court in the above referenced

Motion to Compel. See id. at 6-7; and compare Quainton Decl. Ex. 20 with Quainton Decl. Ex.

21.

       Notwithstanding the foregoing, it is now a matter of public record that at least six

members of the Washington Field Office, in addition to two members of the FBI

Counterintelligence Division and a member of the FBI Office of the General Counsel, were

aware of and exchanged communications relating to Seth Rich. Quainton Decl. Ex. 22. The FBI

has stated that the Washington Field Office did not conduct a murder investigation into the death

of Seth Rich and that it did not provide assistance to the Metropolitan Police Department in

connection with the murder investigation. Id., Ex. 21 at 9 and ¶¶ 22 and 23. This representation

has been taken as establishing the reasonableness of the FBI’s failure to specifically search its

Washington Field Office and Computer Assisted Research Team (“CART”) files or databases,

on the theory that, had a murder investigation been opened, the FBI would have separately

logged the name “Seth Rich” as an index entry. Id. Ex. 19, Clevenger v. DOJ et al., at 18.

       However, this reasoning is circular and unpersuasive. First, since the FBI has admitted

that its Washington Field Office did not open a murder investigation, a statement as to what it

might have done had it opened such an investigation is irrelevant. Second, it is evident that issues

relating to Seth Rich and Aaron Rich would not have been of primary interest to the FBI

Criminal Division, but to the FBI Counterintelligence Division, as indicated by the inclusion of

Peter Strozk, the lead agent on the Crossfire Hurricane counterintelligence investigation into
                                                 3
         Case 1:18-cv-00681-RJL Document 194 Filed 05/06/20 Page 4 of 7



Russian connections with the Trump campaign, in the now public FBI emails relating to Seth

Rich. Quainton Decl., Ex. 22. The issues relating to Seth Rich’s computer, his emails and any

email accounts of his in the custody and control of Aaron Rich would have been of interest to the

FBI in connection with the Crossfire Hurricane investigation that also covered the alleged

Russian hacking into the DNC. Had this investigation been conducted competently and free of

political bias, it would have also explored possible sources for the emails leaked to Wikleaks

other than Russian military intelligence, including Seth and Aaron Rich, if only to exclude these

possibilities for the thoroughness of the investigation.2

       That Seth Rich was not indexed by name in the FBI’s central index is thus not surprising:

persons of interest in Crossfire Hurricane, or in Crossfire Razor (relating to Mike Flynn) or

Crossfire Wind (Carter Page), would have likely been listed under a generic heading such as

“persons of interest,” “non-Russian sources” or “Wikileaks claims.” There were likely far too

many persons of interest in the sprawling Crossfire Hurricane investigation and its progeny for

all relevant individuals to be listed by name. Since all information relating to Seth and Aaron

Rich would have been classified under Counterintelligence Division subheadings in the Crossfire

Hurricane portion of the index, and not in any Criminal Divisions subheadings, it is natural that

the specific names of Seth or Aaron Rich would not have been identified in the Central Records




2
 The only evidence supplied to the FBI in support of the Russian military intelligence hacking
theory was provided by a private organization, Crowdstrike, hired by another private
organization, the Democratic National Committee, with an obvious interest in the conclusion that
Russia was responsible for the alleged hack as this would divert attention away from the
politically damaging substance of the emails themselves.

                                                  4
         Case 1:18-cv-00681-RJL Document 194 Filed 05/06/20 Page 5 of 7



System index that was searched. Quainton Decl., Ex. 21 at 6 and ¶ 14; Exhibit 18, Butowsky v.

Folkenflix, at 25 (noting the FBI does not index every possible relevant name).3

       The importance of an unbiased and exhaustive search of the FBI’s records cannot be

overstated in this case. As the Court knows, investigative journalist Sy Hersh has been recorded

describing the contents of an FBI report detailing email communications between Seth Rich and

Wikileaks. As the administrator of his brother’s estate, Aaron Rich must, at a minimum, have

known about these email communications if they can be confirmed. Confirmation of the

existence of the FBI report and/or specific communications between Seth Rich and Wikileaks

would be fatal to Plaintiff’s case. The failure to conduct a complete search also deprives Plaintiff

of the opportunity to meet his threshold burden of proving falsity and is thus also highly

prejudicial to him.

        Mr. Butowsky requests clarification that subpoenas issued before the discovery cut-off

date and served and responded to before the Court’s April 23 order can continue to be litigated.

Specifically, Mr. Butowsky requests clarification that he can request files from Google in a

different format from that produced on April 23, 2020 (not only for himself but also in response

to a request made by Plaintiff’s counsel as noted above), that he can respond to Crowdstrike, and



3
 In addition, the FBI has admitted that it conducted an investigation into Seth Rich and his
computers sometime after his death. See Quainton Decl., Ex. 23 at 2 (noting that Deborah Sines,
the Assistant US Attorney responsible for the Seth Rich murder investigation, communicated
with FBI agents who were conducting a separate investigation, presumably from within the
Counterintelligence Division, to ascertain whether foreign hackers had attempted to create a fake
email account for Seth Rich or plant emails on his computer, a point also made by Ms. Sines on
Michael Isikoff’s Conspiracyland podcast). Aaron Rich must have known of this investigation.
Since this investigation appears to be closed and is not referenced in the Mueller Report, Form
302’s, emails and other documents relating to Seth and Aaron Rich must be in the possession of
the FBI. This information can be compared to the information produced in discovery by Aaron
Rich to assess his credibility and honesty, particularly relevant in a defamation case. The
information may also shed light on the evidence pertaining to the underlying leaking of emails to
Wikileaks.
                                                 5
         Case 1:18-cv-00681-RJL Document 194 Filed 05/06/20 Page 6 of 7



that he can continue working with Plaintiff and the FBI to ensure that a complete search for

responsive documents is performed.4

       Defendants remain available to provide any additional documents or explanations the

Court may request.

Dated: May 6, 2020

                                    /s/ Eden Quainton___________________
                                    EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                    QUAINTON LAW, PLLC
                                    1001 Avenue of the Americas, 11th Floor
                                    New York, New York 10018
                                    Telephone: (212) 813-8389
                                    E-mail: equainton@gmail.com
                                    Attorneys for Defendants Edward Butowsky
                                    and Matthew Couch




4
 To the extent responsive documents are provided by AT&T, eBay and the Freedom of the Press
Foundation, Mr. Butowsky will promptly share such documents with Plaintiff.
                                                6
         Case 1:18-cv-00681-RJL Document 194 Filed 05/06/20 Page 7 of 7



                               CERTIFICATE OF SERVICE


        The undersigned counsel certifies that on May 6, 2020 the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Plaintiff Aaron

Rich.



                                                   QUAINTON LAW, PLLC

                                                    /s/ Eden Quainton___________________
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 813-8389
                                                    E-mail: equainton@gmail.com
                                                    Attorneys for Defendants Edward Butowsky
                                                   and Matthew Couch




                                               7
